 1

 2

 3

 4

 5

 6

 7

 8

 9                IN THE UNITED STATES DISTRICT COURT
10             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12   ARCHIPELAGO LIGHTING INC.,            Civil Action No. 5:16-cv-02173-JFW-SP
13          Plaintiff,
                                           [PROPOSED] STIPULATED
14   v.                                    PROTECTIVE ORDER
15
     YANKON LIGHTING, INC.,
16   ZHEJIANG YANKON GROUP
     CO., LTD., ENERGETIC
17   LIGHTING, INC., and Does 1
     through 10, Inclusive,
18
                         Defendants.
19

20

21

22

23

24

25

26

27

28

                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                               STIPULATED PROTECTIVE ORDER
 2          WHEREAS, Plaintiff Archipelago Lighting Inc., (“Archipelago”) and Defendant
 3   Zhejiang Yankon Group Co., Ltd., (“Yankon Group”) and hereafter referred to as “the Parties,”
 4   believe that certain information that is or will be encompassed by discovery demands by the
 5   Parties involves the production or disclosure of trade secrets, confidential business information,
 6   or other proprietary information; and
 7          WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance
 8   with Federal Rule of Civil Procedure 26(c):
 9          THEREFORE, the Parties hereby stipulate to the following protective order:
10

11   1.     A.      PURPOSES AND LIMITATIONS
12          Discovery in this Action is likely to involve production of confidential, proprietary, or
13   private information for which special protection from public disclosure and from use for any
14   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
15   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
16   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
17   discovery and that the protection it affords from public disclosure and use extends only to the
18   limited information or items that are entitled to confidential treatment under the applicable legal
19   principles. The parties further acknowledge, as set forth in Section 4.10, below, that this
20   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil
21   Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be
22   applied when a party seeks permission from the court to file material under seal.
23

24          B.      GOOD CAUSE STATEMENT
25          Given that this Action was brought alleging misappropriation of various designs, art,
26   packaging and other unfair trade and business practices, this Action is likely to involve trade
27   secrets, customer and pricing information, and other valuable research, development, commercial,
28
                                                       -2-
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   financial, technical and/or proprietary information for which special protection from public
 2   disclosure and from use for any purpose other than prosecution of this Action is warranted.
 3          Such confidential and proprietary materials and information consist of, among other
 4   things, confidential or trade secret art and designs, confidential business or financial information,
 5   information regarding confidential business practices, or other confidential research,
 6   development, or commercial information (including information implicating privacy rights of
 7   third-parties and non-parties), information otherwise generally unavailable to the public, or which
 8   may be privileged or otherwise protected from disclosure under state or federal statutes, court
 9   rules, case decisions, or common law.
10          Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
11   disputes over confidentiality of discovery materials, to adequately protect information the parties
12   are entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses
13   of such material in preparation for and in the conduct of trial, to address their handling at the end
14   of the litigation, and serve the ends of justice, a protective order for such information is justified
15   in this matter. It is the intent of the parties that information will not be designated as confidential
16   for tactical reasons and that nothing be so designated without a good faith belief that it has been
17   maintained in a confidential, non-public manner, and there is good cause why it should not be
18   part of the public record of this case.
19

20   2.     SCOPE OF PROTECTIVE ORDER
21          This Protective Order is intended to protect materials that each Party may designate as
22   confidential for protection under this Order, which includes in whole or in part, any document,
23   information or material that constitutes, in whole or in part, confidential or proprietary
24   information or trade secrets of the Party or a Third-Party to whom the Party reasonably believes it
25   owes an obligation of confidentiality with respect to such document, information or material
26   (“Protected Material”).
27          The protections conferred by this Stipulation and Order cover not only “Protected
28   Material” (as defined above), but also (1) any information copied or extracted from Protected
                                                       -3-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
 2   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected
 3   Material.
 4          Any use of Protected Material at trial shall be governed by the orders of the trial judge.
 5   This Order does not govern the use of Protected Material at trial. See Kamakana v. City and
 6   County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 7   showing for sealing documents produced in discovery based from the “compelling reasons”
 8   standard when merits-related documents are part of court record).
 9

10   3.     DURATION OF PROTECTIVE ORDER AND FINAL DISPOSITION
11          The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent
12   the Parties from introducing any Protected Material into evidence at the trial of this Action, or
13   from using any information contained in Protected Material at the trial of this Action, subject to
14   any pretrial order issued by this Court.
15          The Parties agree that within thirty (30) days of final termination of this Action, including
16   any appeals, all Protected Material, including all copies, duplicates, abstracts, indexes,
17   summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts
18   incorporated into any privileged memoranda of the Parties and materials which have been
19   admitted into evidence in this Action), shall at the producing Party’s election either be returned to
20   the producing Party or be destroyed. The receiving Party shall verify the return or destruction by
21   affidavit furnished to the producing Party, upon the producing Party’s request. Notwithstanding
22   the foregoing, outside counsel for the Parties are permitted to retain one (1) working copy of all
23   pleadings and discovery containing any Protected Material.
24

25   4.     DESIGNATION AND USE OF PROTECTED MATERIALS
26          4.1     Manner of Designation. Each Party may designate as confidential for protection
27   under this Order, in whole or in part, any document, information or material that constitutes or
28   includes, in whole or in part, confidential or proprietary information or trade secrets of the Party
                                                        -4-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   or a Third-Party to whom the Party reasonably believes it owes an obligation of confidentiality
 2   with respect to such document, information or material (“Protected Material”). Protected
 3   Material shall be designated by the Party producing it by affixing a legend or stamp on such
 4   document, information or material as follows: “CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY.” The phrase “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall be placed clearly
 6   on each page of the Protected Material (except deposition and hearing transcripts) for which such
 7   protection is sought. For deposition and hearing transcripts, the phrase “CONFIDENTIAL –
 8   ATTORNEYS’ EYES ONLY” shall be placed on the cover page of the transcript (if not already
 9   present on the cover page of the transcript when received from the court reporter) by each
10   attorney receiving a copy of the transcript after that attorney receives notice of the designation of
11   some or all of that transcript as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
12            With respect to Protected Material designated “CONFIDENTIAL – ATTORNEYS’
13   EYES ONLY”, subject to the provisions herein and unless otherwise stated, this Order governs,
14   without limitation: (a) all documents, electronically stored information, and/or things as defined
15   by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or
16   documents marked as exhibits or for identification in depositions and hearings; (c) pretrial
17   pleadings, exhibits to pleadings and other court filings; (d) affidavits; and (e) stipulations. All
18   copies, reproductions, extracts, digests and complete or partial summaries prepared from any
19   Protected Material shall also be considered Protected Material and treated as such under this
20   Order.
21            4.2   Timing and Inadvertent Disclosures. A designation of Protected Material may be
22   made at any time. Inadvertent or unintentional production of documents, information or material
23   that has not been designated as Protected Material shall not be deemed a waiver in whole or in
24   part of a claim for confidential treatment. Any party that inadvertently or unintentionally
25   produces Protected Material without corresponding designation may request destruction of that
26   Protected Material by notifying the recipient(s), as soon as reasonably possible after the
27   producing Party becomes aware of the inadvertent or unintentional disclosure, and providing
28   replacement Protected Material that is properly designated.
                                                      -5-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1             The recipient(s) shall then destroy all copies of the inadvertently or unintentionally
 2   produced Protected Materials and any documents, information or material derived from or based
 3   thereon. Designating Party shall, upon request of the Receiving Party, specifically identify the
 4   confidential portions of any pleading or other document filed under seal with the Court, written
 5   discovery response, or any exhibits thereto, or alternatively provide the Receiving Party with a
 6   redacted non-confidential version thereof. The Designating Party shall have five (5) business
 7   days to comply with such a request.
 8             4.3    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” documents, information and
 9   material may be disclosed only to the following persons, except upon receipt of the prior written
10   consent of the Designating Party, upon prior order of the Court, or as set forth in paragraph 4.8
11   herein:
12                    (a)     outside counsel of record in this Action for the Parties;
13                    (b)     employees of such counsel assigned to and reasonably necessary to assist
14                            such counsel in the litigation of this Action;
15                    (c)     outside consultants or experts (i.e., not existing employees or affiliates of a
16                            Party or an affiliate of a Party) retained for the purpose of this litigation,
17                            provided that: (1) such consultants or experts are not presently employed
18                            by the Parties hereto for purposes other than this Action; (2) before access
19                            is given, the consultant or expert has completed the Undertaking attached
20                            as Appendix A hereto and the same is served upon the producing Party
21                            with a current curriculum vitae of the consultant or expert at least five
22                            business (5) days before access to the Protected Material is to be given to
23                            that consultant, to provide an opportunity for the Producing Party to notify
24                            the receiving Party in writing that it objects to disclosure of Protected
25                            Material to the consultant or expert. The Parties agree to promptly confer
26                            and use good faith to resolve any such objection. If the Parties are unable
27                            to resolve any objection, the objecting Party may apply to the Court within
28                            ten (10) business days of the notice objecting to disclosure of Protected
                                                         -6-
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                        Material to the consultant or expert, or within such other time as the Parties
 2                        may agree, seeking a protective order with respect to the proposed
 3                        disclosure. The Parties must comply with the Federal Rules of Civil
 4                        Procedure and the Local Civil Rules, including, without limitation,
 5                        Local Civil Rule 37, which requires the parties to meet and confer and
 6                        file a joint stipulation, among other things. The objecting Party shall
 7                        have the burden of proving the need for a protective order. Provided that
 8                        the objecting Party has filed a timely motion for a protective order, no
 9                        disclosure shall occur until all such objections are resolved by agreement or
10                        Court order. If the objecting Party does not file a motion for a Protective
11                        Order within such ten business day period (or such other period as agreed
12                        by the parties in writing), the objection to the expert or consultant is
13                        waived;
14                 (d)    independent litigation support services, including persons working for or as
15                        court reporters, graphics or design services, jury or trial consulting
16                        services, and photocopy, document imaging, and database services retained
17                        by counsel and reasonably necessary to assist counsel with the litigation of
18                        this Action; and
19                 (e)    the Court and its personnel.
20                 (f)    the author or recipient of a document containing the information or a
21                        custodian or other person who otherwise possessed or knew the
22                        information; and
23                 (g)    any mediator or settlement officer, and their supporting personnel,
24                        mutually agreed upon by any of the parties engaged in settlement
25                        discussions.
26          4.4    Exercise of Restraint and Care in Designating Material for Protection. A Party
27   shall designate documents, information or material as “CONFIDENTIAL – ATTORNEYS’
28   EYES ONLY” only upon a good faith belief that the documents, information or material contains
                                                  -7-
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   confidential or proprietary information or trade secrets of the Party or a Third-Party to whom the
 2   Party reasonably believes it owes an obligation of confidentiality with respect to such documents,
 3   information or material.
 4          Each Party or Non-Party that designates information or items for protection under this
 5   Order must take care to limit any such designation to specific material that qualifies under the
 6   appropriate standards. The Designating Party must designate for protection only those parts of
 7   material, documents, items, or oral or written communications that qualify so that other portions
 8   of the material, documents, items, or communications for which protection is not warranted are
 9   not swept unjustifiably within the ambit of this Order.
10          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
11   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
12   unnecessarily encumber the case development process or to impose unnecessary expenses and
13   burdens on other parties) may expose the Designating Party to sanctions.
14          If it comes to a Designating Party’s attention that information or items that it designated
15   for protection do not qualify for protection, that Designating Party must promptly notify all other
16   Parties that it is withdrawing the inapplicable designation.
17          4.5     Protected Material shall be used by the Parties only in the litigation of this Action
18   and shall not be used for any other purpose. Any person or entity who obtains access to Protected
19   Material or the contents thereof pursuant to this Order shall not make any copies, duplicates,
20   extracts, summaries or descriptions of such Protected Material or any portion thereof except as
21   may be reasonably necessary in the litigation of this Action. Any such copies, duplicates,
22   extracts, summaries or descriptions shall be classified Protected Material and subject to all of the
23   terms and conditions of this Order.
24          4.6     Nothing in this Order shall require production of documents, information or other
25   material that a Party contends is protected from disclosure by the attorney-client privilege, the
26   work product doctrine, or other privilege, doctrine, or immunity. The production of privileged or
27   work-product protected documents, electronically stored information (“ESI”) or information,
28   whether inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in
                                                      -8-
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   this case or in any other federal or state proceeding. This Order shall be interpreted to provide the
 2   maximum protection allowed by Federal Rule of Evidence 502(d), and also applies to all
 3   documents and materials produced prior to entry of this order. For the avoidance of doubt, the
 4   provisions of this paragraph do not relieve the parties of their obligations to prepare a full and
 5   accurate privilege log with respect to their document productions. Any Party that produces
 6   documents, information or other material it reasonably believes are protected under the attorney-
 7   client privilege, work product doctrine, or other privilege or immunity may obtain the return of
 8   such documents, information or other material by promptly notifying the recipient(s) of such
 9   documents, information or other material and providing a privilege log for the documents,
10   information or other material within ten (10) business days of such notification. The recipient(s)
11   shall gather and destroy all copies of such documents, information or other material and certify
12   such to the producing Party within five (5) business days of such notification. For the avoidance
13   of doubt, any such documents may not be used by the receiving Party for any purpose.
14          4.7     There shall be no disclosure of any Protected Materials by any person authorized
15   to have access thereto to any person who is not authorized for such access under this Order. The
16   Parties must safeguard all such documents, information and material to protect against disclosure
17   to any unauthorized persons or entities. Nothing in this Order is intended or should be
18   construed as authorizing or encouraging a party to disobey a lawful subpoena or order or
19   other legal process issued by this or any other Court.
20          In the event that a Party is served with a subpoena or Court order issued in other litigation
21   that compels disclosure of Protected Materials designated in this Action, that Party must:
22                  (a) promptly notify in writing the Designating Party. Such notification shall
23                      include a copy of the subpoena or court order;
24                  (b) promptly notify in writing the party who caused the subpoena or order to issue
25                      in the other litigation that some or all of the material covered by the subpoena
26                      or order is subject to this Protective Order. Such notification shall include a
27                      copy of this Stipulated Protective Order; and
28
                                                       -9-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 2                      Designating Party whose Protected Material may be affected
 3   If the Designating Party timely seeks a protective order, the Party served with the subpoena or
 4   court order shall not produce any information designated in this action as “CONFIDENTIAL”
 5   before a determination by the court from which the subpoena or order issued, unless the Party has
 6   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
 7   expense of seeking protection in that court of its confidential material and nothing in these
 8   provisions should be construed as authorizing or encouraging a Receiving Party in this Action to
 9   disobey a lawful directive from another court.
10          4.8     Nothing contained herein shall be construed to prejudice any Party’s right to use
11   any Protected Material in taking testimony at any deposition or hearing provided that the
12   Protected Material is only disclosed to a person(s) who: (i) is eligible to have access to the
13   Protected Material by virtue of his or her employment with the designating party, (ii) is identified
14   in the Protected Material as an author, addressee, or copy recipient of such information, (iii)
15   although not identified as an author, addressee, or copy recipient of such Protected Material, has,
16   in the ordinary course of business, seen such Protected Material, (iv) is a current or former
17   officer, director or employee of the producing Party or a current or former officer, director or
18   employee of a company affiliated with the producing Party; (v) is outside counsel for a Party; (vi)
19   is an independent contractor, consultant, and/or expert retained for the purpose of this litigation
20   who has complied with the provisions set forth in Paragraph 4(c); (vii) are court reporters and
21   videographers; (viii) is the Court; or (ix) are other persons entitled hereunder to access to
22   Protected Material. Protected Material shall not be disclosed to any other persons unless prior
23   authorization is obtained from counsel representing the producing Party or from the Court.
24          4.9     Parties may, at the deposition or hearing or within thirty (30) days after receipt of a
25   deposition or hearing transcript, designate the deposition or hearing transcript or any portion
26   thereof as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to this Order. Until
27   expiration of the 30-day period, the entire deposition or hearing transcript shall be treated as
28
                                                       -10-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Access to the deposition or hearing
 2   transcript so designated shall be limited in accordance with the terms of this Order.
 3          4.10    If any Party seeks to file or lodge any Protected Material with the Court, that Party
 4   shall apply to the Court for approval to file such Protected Material under seal, pursuant to the
 5   Federal Rules of Civil Procedure and the Local Civil Rules. In particular, the Parties shall follow
 6   the procedures set forth by Local Civil Rule 79-5.2, and Federal Rules of Civil Procedure 5.2 and
 7   26. The filing Party will be responsible for applying to the Court and submitting a declaration
 8   explaining why the documents should be filed under seal. Once the filing Party obtains the
 9   necessary approval of the Court to file the Protected Material under seal, the filing Party shall
10   electronically file the Protected Material under seal using CM-ECF and denote that it is “FILED
11   UNDER SEAL PURSUANT TO STIPULATED PROTECTIVE ORDER” above the caption and
12   conspicuously on each page of the Protected Material. Exhibits to a filing which contain
13   Protected Materials shall conform to the labeling requirements set forth in this Order. If a pretrial
14   pleading filed with the Court, or an exhibit thereto, discloses or relies on confidential documents,
15   information or material, such confidential portions shall be redacted to the extent necessary and
16   the pleading or exhibit filed publicly with the Court. If a Party's request to file Protected Material
17   under seal is denied by the court, then the Receiving Party may file the information in the public
18   record unless otherwise instructed by the court.
19          4.11    Each outside consultant or expert to whom Protected Material is disclosed in
20   accordance with the terms of this Order shall be advised by counsel of the terms of this Order,
21   shall be informed that he or she is subject to the terms and conditions of this Order, and shall sign
22   an acknowledgment that he or she has received a copy of, has read, and has agreed to be bound by
23   this Order. A copy of the acknowledgment form is attached as Appendix A.
24

25   5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26          5.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
27   confidentiality at any time before the discovery cutoff date.
28
                                                        -11-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1          5.2     Meet and Confer and Challenge. A Party may request in writing to the other Party
 2   that the designation given to any Protected Material be modified or withdrawn. If the designating
 3   Party does not agree to re-designation within five (5) business days of receipt of the written
 4   request, the requesting Party may apply to the Court for relief, subject to the procedures required
 5   by the Federal Rules of Civil Procedure and Local Civil Rules, in particular, the dispute
 6   resolution process under Local Civil Rule 37-1, et seq. Upon any such application to the Court,
 7   the burden shall be on the designating Party to show why its classification is proper. Such
 8   application shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil
 9   Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such application,
10   the requirements of the Federal Rules of Civil Procedure and the Local Rules of the Court shall be
11   met. Pending the Court’s determination of the application, the designation of the designating
12   Party shall be maintained. The challenging Party must comply with the Federal Rules of
13   Civil Procedure and the Local Civil Rules, including, without limitation, Local Rule 37.
14          5.3     Unless the Designating Party has withdrawn the confidentiality designation, all
15   parties shall continue to afford the material in question the level of protection to which it is
16   entitled under the Producing Party’s designation until the Court rules on the challenge.
17

18   6.     MISCELLANEOUS PROVISIONS
19          6.1     Inadvertent Production of Privileged or Protected Materials. The failure to
20   designate documents, information or material in accordance with this Order and the failure to
21   object to a designation at a given time shall not preclude the filing of a motion, pursuant to all
22   applicable Federal Rules of Civil Procedure and Local Civil Rules, including, without limitation,
23   Local Civil Rule 37, which requires the parties to meet and confer and file a joint stipulation,
24   among other things, at a later date seeking to impose such designation or challenging the
25   propriety thereof. The entry of this Order and/or the production of documents, information and
26   material hereunder shall in no way constitute a waiver of any objection to the furnishing thereof,
27   all such objections being hereby preserved.
28
                                                       -12-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1          When a producing Party gives notice to receiving Parties that certain inadvertently
 2   produced material is subject to a claim of privilege or other protection, the obligations of the
 3   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 4   provision is not intended to modify whatever procedure may be established in an e-discovery
 5   order that provides for production without prior privilege review. Pursuant to Federal Rule of
 6   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
 7   communication or information covered by the attorney-client privilege or work product
 8   protection, the parties may incorporate their agreement in the stipulated protective order
 9   submitted to the court.
10          6.2     No Publication. Production of Protected Material by each of the Parties shall not
11   be deemed a publication of the documents, information and material (or the contents thereof)
12   produced so as to void or make voidable whatever claim the Parties may have as to the
13   proprietary and confidential nature of the documents, information or other material or its contents.
14          6.3     Right to Assert Other Objections. Nothing in this Order shall be construed to
15   effect an abrogation, waiver or limitation of any kind on the rights of each of the Parties to assert
16   any applicable discovery or trial privilege.
17          6.4     Violation of Protective Order. Any Party knowing or believing that any other
18   Party is in violation of or intends to violate this Order and has raised the question of violation or
19   potential violation with the opposing party and has been unable to resolve the matter by
20   agreement may move the Court for such relief as may be appropriate in the circumstances,
21   pursuant to all requirements of the Federal Rules of Civil Procedure and Local Civil Rules,
22   including, without limitation, Local Civil Rule 37, which requires the parties to meet and confer
23   and file a joint stipulation, among other things. Pending disposition of the motion by the Court,
24   the Party alleged to be in violation of or intending to violate this Order shall discontinue the
25   performance of and/or shall not undertake the further performance of any action alleged to
26   constitute a violation of this Order.
27

28
                                                       -13-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
 1          6.5     Right to Further Relief. Each of the Parties shall also retain the right to file a
 2   motion with the Court (a) to modify this Order to allow disclosure of Protected Material to
 3   additional persons or entities if reasonably necessary to prepare and present this Action and (b) to
 4   apply for additional protection of Protected Material, subject to the requirements of the Federal
 5   Rules of Civil Procedure and Local Civil Rules regarding the filing of such motions.
 6
      Dated: January 2, 2019                 By: /s/ John D. Spurling
 7                                               John D. Spurling
 8                                               SHUMENER, ODSON & OH LLP
                                                 John D. Spurling
 9                                               550 S Hope St #1050
10                                               Los Angeles, California 90071
                                                 Tel: 213.344.4200
11                                               Fax: 213.344.4194
12
                                                   And
13

14    Dated: January 2, 2019                 By: /s/ Trent S. Dickey
                                                 SILLS CUMMIS & GROSS P.C.
15                                               Trent S. Dickey (admitted pro hac vice)
16                                               One Riverfront Plaza
                                                 Newark, New Jersey 07102-5400
17                                               Tel: 973.643.7000
18                                               Fax: 973.643.6500

19                                                 Attorneys for Defendant Zhejiang Yankon Group
20                                                 Co., Ltd.

21    Dated: January 2, 2019                 By: __/s/ Elizabeth Yang_____
22                                               Elizabeth Yang
                                                 Law & Mediation Offices of Elizabeth Yang
23                                               199 W. Garvey Ave., Suite 201
24                                               Monterey Park, CA 91754
                                                 Telephone: (877) 492-6452
25                                               Facsimile: (877) 492-6452
26                                               Email: elizabeth@yanglawoffices.com
                                                 Attorneys for Plaintiff Archipelago Lighting, Inc.
27

28
                                                       -14-
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                             Local Rule 5-4.3.4 Attestation:
 2
           I attest that Elizabeth Yang and Trent S. Dickey concur in the filing’s content
 3

 4   and have authorized the filing.

 5   DATED: January 2, 2019                   /s/ John D. Spurling
 6

 7

 8

 9                                     9th day of ____________,
     IT IS SO ORDERED and SIGNED this ____         January      2019.

10
                                       ____________________________________________
11                                                   HON. SHERI PYM
                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -15-
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
